      Case 3:16-cv-02627-WHA Document 406 Filed 08/04/20 Page 1 of 4




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 DARREN J. ROBBINS (168593)
   JASON A. FORGE (181542)
 3 SCOTT H. SAHAM (188355)
   RACHEL L. JENSEN (211456)
 4 MICHAEL ALBERT (301120)
   CARISSA J. DOLAN (303887)
 5 655 West Broadway, Suite 1900
   San Diego, CA 92101
 6 Telephone: 619/231-1058
   619/231-7423 (fax)
 7 darrenr@rgrdlaw.com
   jforge@rgrdlaw.com
 8 scotts@rgrdlaw.com
   rachelj@rgrdlaw.com
 9 malbert@rgrdlaw.com
   cdolan@rgrdlaw.com
10
   Lead Counsel for Lead Plaintiff
11
                              UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
   In re LENDINGCLUB SECURITIES            ) Case No. 3:16-cv-02627-WHA
14 LITIGATION                              )
                                           ) CLASS ACTION
15                                         )
   This Document Relates To:               ) LEAD PLAINTIFF’S FINAL
16                                         ) DISTRIBUTION STATUS REPORT
          ALL ACTIONS.                     )
17                                         )
18

19

20

21

22

23

24

25

26

27

28


     4826-5624-3654.v2
      Case 3:16-cv-02627-WHA Document 406 Filed 08/04/20 Page 2 of 4




 1            Pursuant to the Court’s September 28, 2019 Status Report Order, Federal Lead Counsel

 2 submit this status report on the progress of the settlement fund distribution. Federal Lead Counsel

 3 have updated the chart below by adding: (1) the number of checks not cashed (0); (2) the value of

 4 checks not cashed ($0); (3) finalizing figures for mean and median recovery; (4) finalizing the

 5 administrative costs (taxes, etc.); and (5) finalizing the number and amount of payments.

 6

 7
                    LendingClub II
                    In re LendingClub Securities Litigation
 8                  No. 3:16-cv-02627-WHA (N.D. California)

 9
                     Total Settlement Amount                                      $125,000,000.00
10                   Notice and Claim Packets Mailed                                       119,471
                     Total Claims Submitted                                                 29,189
11                                                                                        24.680%
                    Opt-Outs Received                                                            7
12                                                                                          0.006%
                    Objections Received                                                          1
13                                                                                          0.001%
                    Mean Recovery per Claimant                                           $8,202.29
14                  Median Recovery per Claimant                                            $55.93
                    Largest Recovery per Claimant                                    $3,778,231.04
15                  Smallest Recovery per Claimant                                           $5.00

16                  Method of Notice              Direct Mail; Published in The Wall Street Journal;
                                                         Business Wire; DTC Legal Notice Systems
17                  Number of Checks Not Cashed                                                   0
                    Value of Checks Not Cashed                                                   $0
18                  Administrative Costs                                             $1,591,764.26
                    (including taxes, tax prep., etc.)
19                   Attorney Costs                                                    $456,084.63

20                   Expert Fees                                                       $197,163.60
                    Attorney Fees                                                   $16,384,087.00
21                        % of Settlement Amount                                            13.1%
                          Multiplier                                                          1.32
22                   Initial Distribution Date                                          08/30/2019
                    Cy Pres Distribution Amount/Charity                                         N/A
23                  Total Amount Distributed                                       $109,328,343.90
                     Number of Payments                                                     13,329
24
                    Method of Payments                                               Checks/Wires
25
              As of July 31, 2020, 13,329 distribution payments (totaling $109,328,343.90) were issued to
26
     Authorized Claimants via checks or wire transfers and all those payments have been cashed or
27

28

     LEAD PLAINTIFF’S FINAL DISTRIBUTION STATUS REPORT - 3:16-cv-02627-WHA                             -1-
     4826-5624-3654.v2
      Case 3:16-cv-02627-WHA Document 406 Filed 08/04/20 Page 3 of 4




 1 accepted. No checks remain outstanding and no wires remain pending. Federal Lead Counsel certify

 2 that all funds have been properly distributed and this case file may be completely closed.

 3 DATED: August 4, 2020                           Respectfully submitted,

 4                                                 ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
 5                                                 DARREN J. ROBBINS
                                                   JASON A. FORGE
 6                                                 SCOTT H. SAHAM
                                                   RACHEL L. JENSEN
 7                                                 MICHAEL ALBERT
                                                   CARISSA J. DOLAN
 8

 9
                                                                   s/Jason A. Forge
10                                                                JASON A. FORGE

11                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
12                                                 Telephone: 619/231-1058
                                                   619/231-7423 (fax)
13
                                                   Lead Counsel for Lead Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     LEAD PLAINTIFF’S FINAL DISTRIBUTION STATUS REPORT - 3:16-cv-02627-WHA                      -2-
     4826-5624-3654.v2
      Case 3:16-cv-02627-WHA Document 406 Filed 08/04/20 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on August 4, 2020, I authorized the electronic filing of the foregoing

 3 with the Clerk of the Court using the CM/ECF system. I certify under penalty of perjury under the

 4 laws of the United States of America that the foregoing is true and correct. Executed on August 4,

 5 2020.

 6                                                       s/ Jason A. Forge
                                                         JASON A. FORGE
 7
                                                         ROBBINS GELLER RUDMAN
 8                                                              & DOWD LLP
                                                         655 West Broadway, Suite 1900
 9                                                       San Diego, CA 92101-8498
                                                         Telephone: 619/231-1058
10                                                       619/231-7423 (fax)
11                                                       E-mail: jforge@rgrdlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4826-5624-3654.v2
